Title: To George Washington from Brigadier General Jacob Bayley, 21 October 1778
From: Bayley, Jacob
To: Washington, George


          
            Sir
            Newbury [Vt.] 21st Octr 1778
          
          Your Excellency desired Intelligence might be had from Canada I have sent Four Men three of which are French, who were Recommended by Colo: Hazen and appear to be Exceeding good men, they were sent to the Neighbourhood of Quebec and to Return the 10th Novr also One Party to St Charle’s on Sorrell, another to Chambalee all well Recommended the last to return the last of this Inst., also Two Englishmen from Otter Creek who are directed to Travell in the Country as Tories Deserted from us, shall send Two more from hence that speak good French, and shall Transmit to your Excellency the Intelligence they May bring I have Account by Two Deserters the Enemy have reinforced at Saint Johns, and Strengthening their Worke there and at the Isle-aux-noix also fortifying at or near Masco but gives no Account of any New Arrival in Canada—I have Purchased Mooseskins sufficient for the Mogasoons your Excellency proposed the Snow Shoes may be chiefly filled from the Beaves we kill the Bows are Contracted for I am Your Excellency’s most Obt Humble Servant
          
            Jacob Bayley
          
          
          p.s. I shall send in a few days a Party of Colo: Bedels Regiment to Cut the Road as far as it will be safe at present, but they have neither Blankets or Kettles which I have sent to Genl Heath for, his Magazine being much nigher than to Head Quarters, I have sent for the Number of 50 Blanketts and 20 Kettles for present Use if he can’t Supply shall Purchase them myself the Work can’t be done without.
          
          
            Jacob Bayley
          
        